MEMORANDUM **
Oscar Munoz Sígala and Rubina Oropeza De Munoz, married natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of their applications for cancellation of removal. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to consider the Petitioners’ challenge to the IJ’s extreme hardship determination because it is a discretionary, nonreviewable determination. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003) (citing 8 U.S.C. § 1252(a)(2)(B)).
The Petitioners’ contention that the BIA’s streamlining procedures violate due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.